Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the amendments made in the response to election/restriction from 03/08/2022 the species election of claims 1-16 has been withdrawn. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: for example, P48 recites “blue region” and P28 recites “red region” and “green region”, which are not present in the black and white submitted figures.
Appropriate correction is required and it is recommended that an indicator other than color is used to identify the different parts. 
Claim Interpretation

The reaction zone comprising a porous body with a plurality of holes does not require that the porous body is formed as part of the second separating plate and could as the gas diffusion layer, which is well-known to be a porous body within the reaction zone on a separator plate surface, as evidenced by i.e. Shiokawa et al. (US 20160190613) (P28). 
 The second surface of the separating plate of the second fuel cell comprises a portion that is a flat surface can be interpreted as any part of the plate that is plate. Thus, claim 12 can be rejected based on any of the below rejections wherein the porous body is a well-known gas diffusion layer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “…wherein the one or more first protrusions are adjacent to an edge of the first separating plate and are spaced apart from the reaction zone” in lines 4-5. The one of more first protrusions are not positively recited as being on the first surface of the first , there is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 15 are rejected for depending on rejected claim 8.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al. (US 2006/0204807).
Regarding claim 1, Kosaka teaches a fuel cell stack comprising: 
	a plurality of fuel cells, or power generation cells 10 (P29) 
wherein each of the plurality of fuel cells comprises: 
a membrane electrode assembly 12 comprising an anode electrode, or anode side and a cathode electrode, or cathode side (P29; Fig. 1) 
first and second gas diffusion layers on opposing sides of the membrane-electrode assembly (P34), respectively; 
a first separating plate, or an anode side metal separator 14 (P29) comprising a first surface 14a facing the anode electrode and contacting the first gas diffusion layer (P35; Fig. 1.4) 14b opposite to the first surface 14a of the second separating plate 14 (P40; Fig. 5)
a second separating plate, or cathode side separator 16 comprising a first surface 16a facing the cathode electrode and contacting the second gas diffusion layer (P37; Fig. 1) and a second surface 16b opposite to the first surface 16a of the second separating plate 16 (P41-42; Fig. 2. 6)
wherein at least one of the second surface 14b of the first separating plate 14 and the second surface 16b of the second separating plate 16 comprises one or more protrusions, or embossed portions protruding therefrom (P44-45; Fig. 3. 6)
Regarding claim 2, Kosaka teaches the plurality of fuel cells comprises a first fuel cell and a second fuel cell that is stacked on the first fuel cell and is adjacent to the first fuel cell (P28; 42), 
wherein the second surface 14b of the first separating plate 14 of the first fuel cell and the second surface 16b of the second separating plate 16 of the second fuel cell face each other (P42; Fig. 2. 6)
wherein the second surface of the first separating plate 14 of the first fuel cell and the second surface of the second separating plate 16 of the second fuel cell are spaced apart from each other by the one or more protrusions such that a space for a flow of cooling water (P48) is defined therebetween (P42-45; Fig. 2. 6). 
Regarding claim 3, Kosaka teaches the second surface 14b of the first separating plate 14 of the first fuel cell comprises one or more first protrusions, or embossed portions 34b protruding outwardly, and the second surface 6b of the second separating plate 16 of the second fuel cell 42a protruding outwardly to be in contact with the one or more first protrusions (P44; Fig. 2-3. 6). 
Regarding claim 4, Kosaka teaches the space for the flow of the cooling water, or coolant flow field 46 has a thickness greater than a sum of heights of one of the one or more first protrusions and one of the one or more second protrusions (P44; Fig. 2-3). 
Regarding claim 5, Kosaka teaches the first surface 14a of the first separating plate 14 of the first fuel cell comprises a reaction zone, or fuel gas flow field 30 comprising a plurality of first channels, or flow grooves 32 for a flow of a fuel gas (P35; Fig. 4) and the second surface 14b of the first separating plate 14 of the first fuel cell comprises a second channel, or coolant supply passages 22a between two adjacent ones of the plurality of first channels, or going between adjacent first channels 32 for a flow of the cooling water (P41-42; Fig. 1. 5). 
Regarding claim 8, Kosaka teaches the first surface 14a of the first separating plate 14 of the first fuel cell comprises a reaction zone, or fuel gas flow field 30 comprising a plurality of first channels, or flow grooves 32 for a flow of a fuel gas (P35; Fig. 4), and wherein the one or more first protrusions or embossed portions 34a/b are adjacent to an edge of the first separating plate and are spaced apart from the reaction zone 30 (P36; Fig. 4). 
Regarding claim 9, Kosaka teaches the one or more first protrusions 34a are located at one side of the reaction zone 30 and are in a distribution zone configured to distribute the fuel gas to the plurality of first channels 32 of the reaction zone (P36; Fig. 4). 
Regarding claim 15, Kosaka teaches the reaction zone 30 is devoid of the one or more first protrusions 34a/34b (P36; Fig. 4).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka as applied to at least claim 3 above, and further in view of Jin et al. (US 2017/0194659).
Regarding claim 12, Kosaka teaches the second fuel cell further comprises a reaction zone, or oxygen-containing gas flow field 38 on the first surface 16a of the second separating 16 (37-38; Fig. 1) and the second surface 16b of the second separating plate 16 comprises a portion that is a flat surface, i.e. flat parts of channels, around inlets/outlets (Fig. 5).
Kosaka is silent in teaching the reaction zone comprises a porous body comprising a plurality of holes for a flow of oxidizing gas; however, Jin in a similar field of endeavor related to fuel cells and separators, teaches improving the separator reaction zone structure (abstract). 
Jin teaches that traditional separator channels can lead to increased electric resistance and destroy a gas diffusion layer because of excessive stress (P3). Jin teaches correcting this by forming a porous panel comprising a plurality of holes for a flow of oxidized gas, or reacting gas at the reactive surface area of any/conventional separators (P4-5. 14-15. 26. 41-42) to improve diffusion ability, differential pressure and electrical conductivity (P48-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the porous body comprising a plurality of holes for a flow of oxidizing gas, as taught by Jin, in the reaction zone of the first surface of the first separating plate of Kosaka to improve diffusion ability, differential pressure and electrical conductivity. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
claim 13, modified Kosaka teaches the one or more second protrusions 42a are adjacent an edge of the second separating plate 16 and are spaced apart from the reaction zone 38 (P37-38; Fig. 1). 
Regarding claim 14, modified Kosaka in view of Jin teaches a first direction of a flow gas in the first separating plate and a second direction of the flow of the oxidizing gas in the second separating plate form a predetermined angle, as the plates are configured to direct to the flow in a certain direction and thus the fluids move relative to one another in a predetermined angle based on the separating plate design. 
Regarding claim 16, modified Kosaka teaches the reaction zone is devoid of the one or more first protrusions (P39; Fig. 1).
Claims 1-3, 5-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2011/0256462) in view of Kosaka et al. (US 2006/0204807).
Regarding claim 1, Jung teaches a fuel cell stack comprising: 
a plurality of fuel cells 50 (P21)
wherein each of the plurality of fuel cells comprises:
 a membrane-electrode assembly comprising an anode electrode and a cathode electrode 407/408 
first and second gas diffusion layers on opposing sides of the membrane-electrode assembly respectively 405/406 (P3. 20)
a first separating plate 100/200 comprising a first surface facing the anode electrode and contacting the first gas diffusion layer 112 and a second surface opposite to the first surface of the first separating plate 211 (P23-30; Fig. 4); and 
100/200 comprising a first surface facing the cathode electrode and contacting the second gas diffusion layer and a second surface opposite to the first surface of the second separating plate (P23-27). 
Jung is silent in teaching at least one of the second surface of the first separating plate and the second surface of the second separating plate comprises one or more protrusions protruding therefrom; however, Kosaka, in a similar field of endeavor related to fuel cell stacks, teaches separators and MEA with a similar construction to Jung (P29-40). 
Kosaka teaches the second surface of the first separating plate and the second surface of the second separating plate comprises one or more protrusions, or embossed portions 34b/42a protruding therefrom to create a buffer area to better connect the coolant and fluids from the manifold to the flow fields and help the fluids travel the necessary distance between the flow paths and inlet/discharge and improve heat exchange efficiency (P44.58-65 ; Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the one or more protrusions taught by Kosaka on the second surface of the first separating plate and the second surface of the second separating plate of Jung to improve heat dissipation and fluid flow rate. 
Regarding claim 2, modified Jung in view of Kosaka teaches the plurality of fuel cells comprise a first fuel cell and a second fuel cell that is stacked on the first fuel cell and is adjacent to the first fuel cell, wherein the second surface of the first separating plate of the first fuel cell and the second surface of the second separating plate of the second fuel cell face each other (P48; Fig. 8)
wherein, in light of the teachings of Kosaka, the second surface of the first separating plate of the first fuel cell and the second surface of the second separating plate of the second fuel 
Regarding claim 3, modified Jung in view of Kosaka teaches the second surface of the first separating plate of the first fuel cell comprises one or more first protrusions, or embossed portions protruding outwardly, and the second surface of the second separating plate of the second fuel cell comprises one or more second protrusions, or embossed portions 42a protruding outwardly to be in contact with the one or more first protrusions (P44; Fig. 2-3. 6). 
Regarding claim 5, modified Jung teaches the first surface of the first separating plate of the first fuel cell comprises a reaction zone comprising a reaction zone comprising a plurality of first channels F1 for a flow of a fuel gas, the second surface of the first separating plate of the first fuel cell comprises a second channel C1 between two adjacent ones of the plurality of first channels for a flow of the cooling water (P27. 48-52; Fig. 8)
Regarding claim 6, modified Jung teaches the plurality of first channels F1 and the second channels C1 extend in a direction of the flow of the fuel gas (P27. 44-52; Fig. 8)
Regarding claim 7, modified Jung teaches the two adjacent ones of the first channels are connected through the second channel (P27. 44-52; Fig. 8). 
Regarding claim 10, modified Jung teaches the second surface of the second separating plate comprises a portion that faces the second channel of the first separating plate and is a flat surface, or the fluid channels which are flat along the separating plate (P43-52; Fig. 8).
Regarding claim 11, modified Jung teaches the second channel of the first separating plate is spaced apart from the second surface of the second separating plate, or the concave section of the first separating plate wherein the coolant flows does not contact the second surface of the second separating plate (Fig. 8). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakahoi et al. (US 2006/0110651) teaches a plurality of fuel cells, wherein each of the plurality of fuel cells comprises:  a membrane-electrode assembly comprising an anode electrode 84 and a cathode electrode 82 (P29. 45; Fig. 2); first and second gas diffusion layers on opposing sides of the membrane-electrode assembly (P45), respectively; a first separating plate, or anode side metal separator 18 comprising a first surface 18a facing the anode electrode 84 and contacting the first gas diffusion layer and  a second surface opposite 18b to the first surface of the first separating plate; and a second separating plate 16 comprising a first surface 16a facing the cathode electrode 82 and contacting the second gas diffusion layer and a second surface 16b opposite to the first surface of the second separating plate (P36-38; Fig. 1) wherein at least one of the second surface of the first separating plate and the second surface of the second separating plate comprises one or more protrusions protruding therefrom, or the second surface of the separating plates has dimples and bosses at the buffer (P33; Fig 1. 3. 5)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729